F! L113
                                                                                        COURT OF APPEALS
                                                                                            DIVISION II

                                                                                       2015 MAY - 5         AM : 9; 25

      IN THE COURT OF APPEALS OF THE STATE OFAVVW.S                                                    fliMVOST
                                                                                        BY
                                                  DIVISION II                                     OEPCIT''


 IN RE WELFARE OF                                                                     No. 45809 -8 -II


 K.M.M.,t
                                                                                  PUBLISHED OPINION
                                        Minor Child.




         LEE, J. —      On January 14, 2014, the juvenile court entered an order terminating J.M.' s1

parental rights to K.M.M. J. M. appeals the juvenile court' s order, arguing that the Department of

Social and Health Services failed to prove that all services reasonably capable of correcting

parental deficiencies were expressly and understandably offered or provided. J.M. also argues that

the juvenile court' s order violates his right to due process because the juvenile court failed to make

a finding that he was currently unfit to parent K.M.M. Under the facts of this case, the Department

proved that all necessary services were expressly and understandably offered or provided. And,

the juvenile court made an explicit finding of unfitness by finding that J. M. is unable to parent

K.M.M. Accordingly, we affirm the juvenile court' s order terminating J. M.' s parental rights.

                                                         FACTS


          J.M.   and   D.C.   are   the parents   of   K.M.M.,   a girl   born in 2002,'     and    K.M., a girl born in


2008.2 K.M.M. and K.M. were removed from their parents' custody in February 2009, and they



t To provide confidentiality, we order the use of the minor' s initials in the case caption and in the
body of the opinion. 2006 -1 General Order of Division II.

1 We use initials to protect privacy interests.
2
Dall. C. voluntarily   relinquished    her   parental rights and   is    not a   party to this   appeal.
No. 45809 -8 -II



were   found to be dependent       children      in April 2009.   In July 2009, K.M.M. and K.M. were placed

with K.M.M.' s current foster parents. When K.M.M. entered dependency care she was parentified,

meaning    she   tried to take   care of   her   younger siblings rather   than relying   on adults.   She also had


no attachment to adults and did not know how to trust or rely on adult caregivers.

A.      PROGRESS DURING DEPENDENCY

                                                                                    Cory3
        In September 2009, K.M.M. began individual therapy                   with           Staton.    Staton began


working with K.M.M. on forming appropriate attachments with adults, accepting adults as her

caregivers, and reducing her parentified behavior. Because K.M.M.' s parents were unable to care

for her at the time, Staton worked with K.M.M.' s primary caregivers ( K.M.M.' s foster parents)

during her therapy. Staton gave K.M.M.' s foster parents tools for working with K.M.M. and for

encouraging her to form appropriate attachments with adult caregivers.

         During the dependency, J. M. was ordered to engage in a drug and alcohol evaluation and

to follow all recommended treatment. J.M. also was ordered to engage in mental health treatment,


parenting classes, and a domestic violence assessment. K.M.M. and K.M. had visitation with J.M.

and D.C.


         In 2010, D. C. gave birth to K.C. K.C. was removed from her mother' s care and placed in

the same foster home as her half -sisters.


         In June 2011, the Department filed a petition for termination of parental rights as to


K.M.M., K.M., and K.C. But the Department took a voluntary nonsuit of the petition in February

2012.




3 We note there are several different spellings of Cory Staton' s name in the record. We are using
  Cory" in this opinion.

                                                            2
No. 45809 -8 -II .



           On February 24, 2012, the dependency court entered a new dependency review hearing

order. The order stated that J. M.' s drug treatment services were completed and no longer needed.

J.M. was ordered to continue attending therapy at Kitsap Mental Health. The order also continued

weekly     visitation   between K.M. M.         and    J. M.    The       order stated       that "[   p] arents can participate in

counseling       as appropriate and recommended                by   counselor."           Clerk' s Papers ( CP) at 320 ( Ex. 12).


Finally, the dependency court ordered monthly meetings between the parents, social worker,

guardian     ad   litem (GAL),    and attorneys to make sure they " stay on track for plan of reunification."

CP at 321 ( Ex. 12).


B.         K.M.M.' S RELUCTANCE To VISIT PARENTS


           In March 2012, K.M.M. began expressing                        reluctance about          visiting   with   her   parents.   In


April, K.M.M. completely            refused     to    visit with        her   parents.      The Department held meetings in


order     to brainstorm    ways    to   encourage       K.M.M. to attend              visits.     However, the attempts to get


K.M.M. to attend visits were unsuccessful


           On July 5, the dependency court ordered that:

            A]    family therapist is necessary on this case to render an opinion on the
           appropriateness of visitation, and how such visitation can occur, after consultation
           with the parents, the parties, and the child. The parties agree that Tom Sherry shall
           provide this opinion to the parties and the court on parental visitation with
            K.M.M.].


CP   at   324 ( Ex. 13).   The dependency court also appointed an attorney for K.M.M.

           After speaking to all the parties and reviewing the case, Sherry recommended a plan for

 natural contact"       between K.M.M.         and    her   parents.          2 RP   at   241.   Sherry recommended that, after

KMM' s sisters were transitioned into D. C.' s home, the parents could be present when the social

worker      brought K.M.M. for          a   sibling   visitation.         Sherry also recommended that there only be



                                                                    3
No. 45809 -8 -II



incidental,     passive contact         between K.M.M.           and   her   parents as   they   were "   coming[] and going[]


as a   way to   soften     that   impasse."       2 Report of Proceedings (RP) at 239.


          In October 2012, the Department began a structured plan to transition K.M. and K.C. back

into D.C.' s home. The Department began implementing Sherry' s recommended " natural contact"

between K.M.M. and her parents. Although K.M.M. had visits with her sisters, she continued to

refuse to visit with either of her parents.


          K.M.M'      s   first two      visits   with   her   siblings      involved D. C.; J.M.     was not present.       The


 natural contact"         went as planned, although              K.M.M. did        not engage with        D. C.   K.M.M.' s first


 natural contact" visit with J. M. was in December 2012. When the van arrived with K.M.M., J. M.


saw K.M.M. hiding in the back of the van. He opened the back of the van and put his hands on

her    shoulders.    K.M.M.' s          social worker     terminated the visit.       After the incident, the dependency

court suspended visitation:



C.        TERMINATION PETITION


          On February 21, 2013, the Department filed a petition for termination of J. M.' s parental

rights to K.M.M. On March 20, the dependency court entered a permanency planning order. The

dependency court noted that " the child' s [ therapist] recomended [ sic] only natural contacts which

did    not go well."        CP     at   343 ( Ex. 15).         The dependency court ordered that visitation remain

suspended       because it found " visitation            with [ J. M.]    to be a threat to [ the] child' s health, safety, or

welfare."       CP   at   348 ( Ex. 15).      The only service that was ordered for J. M. was to continue with

mental health counseling. The primary permanency plan was adoption, with an alternative plan to

return home.




                                                                    4
No. 45809 -8 -II



            On August 19, the dependency court entered another dependency review hearing order.

The     dependency         court ordered    J. M. to     continue       participation in   mental   health counseling.   The


dependency court denied J.M.' s request for reunification.4 As to visitation, the order stated:
           At this time the department is recommending that the visitation between [ K.M.M.]
            and    her    parents remain suspended.            She continues to refuse this contact despite
            attempts to come up with opportunities /options for contact in a more restrictive
            fashion. During the sibling visitation in May of 2013 she became fearful when she
            believed      she was    going to   see [   D.C.] and reports she again hid under the table. She

            has refused sibling visits since this time.

CP at 360 (Ex. 16).


D.          TERMINATION TRIAL


            The termination trial began           on    October 29, 2013.        The juvenile court heard the following

testimony.

            1.           Christopher Richardson —Social Worker


            Christopher Richardson was the social worker •assigned to K.M.M.' s case from late 2011

until   the summer of 2012.              When Richardson was assigned the case, J.M. had completed most

services         but   was still   presenting   with mental    health      concerns.   After February 2012, Richardson

began the          process of setting up consistent mental                 health treatment for J.M.       Until that point




4 There is a paragraph under the services portion of the order that reads:


            The father will maintain a relationship with the service providers for his daughter.
            He will engage in learning opportunities /therapy with his daughter as they are
            appropriate. To include [ Parent -Child Interactive Therapy] if when
                                                                            /    recommended.

CP    at   358 ( Ex. 16).      The paragraph, however, is crossed out and next to it there is a notation that
reads: "    Counsel for father requested reconciliation/ reunification services and these were denied by
court."      CP at 358 ( Ex. 16).




                                                                    5
No. 45809 -8 -II



arranging mental health treatment had been delayed due to scheduling and communication issues.

Richardson also arranged for J.M. to participate in Project Safe Care.5

          K.M.M. was continuing to attend individual therapy with Cory Staton to address social and

emotional      development         as   well as     concerns       regarding     parentification.       While Richardson was


assigned the case, the dependency court ordered that J.M. could participate in K.M.M.' s therapy

if   appropriate and recommended               by    her   counselor.      K.M.M.' s therapist did not recommend that


J.M. participate in K.M.M.' s therapy during the time Richardson was the assigned social worker.

          Richardson testified that from February until April 2012, K.M.M. attended visitation. The

visits overall were normal, but K.M.M. appeared withdrawn at times. K.M.M. did not ask to end


any   visits   early.    But, in       April,
                                   mid -             K. M.M. began ending            visits    early   or   refusing to   go.   When


K.M.M. began resisting visitation, the parties began brainstorming ways to get her to attend visits

including      more     individual      visits (   instead   of with     her   sister,   K.M.)   and    community     visits.    But,


K.M.M.      continued      refusing to       attend visits.         In July, after attempts to get K.M.M. to resume

visitation     failed, the   dependency            court ordered     the   evaluation with        Sherry.       Shortly thereafter,

K.M.M.' s case was reassigned to another social worker. When Richardson was leaving the case,

he noted that K.M.M. had " made up her mind on what she wanted for herself, and it didn' t appear,

at   that time, to    include   reunification with           her   parents."     1 RP    at   34. Richardson had never had a


case where a child has taken as strong a position as K.M.M. has in this case.




5 Project Safe Care is a skill development program for parents to learn about creating a safe home
environment and developing relationships with the child or children.


                                                                     6
No. 45809 -8 -II



         2.        Cory   Staton —K.M.M.' s Therapist


         K.M.M. began individual         therapy   with   Cory     Staton in September 2009.        Staton testified


that K.M.M. presented with insecure attachments and inability to rely on adults as caretakers.

K.M.M. also presented with some emotional delays, including an inability to express her feelings.

K.M.M. was also parentified, meaning that she tried to take care of her younger siblings rather

than relying   on adults.    Staton testified that   parentified     behavior is   addressed "[   t]hrough learning

to trust caretakers to meet [ children' s] needs, that the caretakers are going to meet their needs and

keep   them   safe,   physically   and   emotionally."      1 RP    at   65.   Staton began treating K.M.M. by

engaging in play      therapy. She also encouraged K.M.M.' s foster parents to model how to identify

and express    feelings.    Staton also worked with K.M.M.' s foster parents so that they could help

K.M.M. "heal in the home        environment as well."           1 RP at 67.


         Staton further testified that the standard practice for working with children with attachment

issues is to work with the child' s current caretakers first, and then begin working with the child' s

biological parents when the biological parents are transitioning into the role of the child' s primary,

reliable caretakers. The focus of the child' s therapy is teaching them to attach to and rely on their

caretakers, whether the caretaker is the child' s foster parents or the child' s biological parents.


Staton explained that once a child has learned how to rely on adults and create secure attachments

then the process of transitioning the child home works on transferring and building trust and

attachments    between the      child    and   the biological     parents.     Creating secure attachments with

K.M.M.' s foster parents facilitated her ability to form other attachments. The work with K.M.M.' s

foster   parents   did   not exclude or eliminate     her   secure attachment with other adults.         However,




                                                            7
No. 45809 -8 -II



Staton testified that she did not work with J. M. because, as far as she knew, K.M.M. was never


being transitioned back into J. M.' s care.

            Staton testified that, at the time of trial, K.M.M. had a very secure attachment to her foster

family and she identified them as her family. Staton also testified that breaking K.M.M.' s secure

attachment with her foster family at that point would have prevented her from being able to move

into the next developmental stage in a safe and healthy way. Staton further testified that the current

situation was causing fear and anxiety for K.M.M. because she was faced with a real fear of losing

her   family,       and needed      permanency      with   her foster      family.    When the juvenile court asked what


would       be in K.M.M.' s best interests —returning                    to J.M. or remaining with her foster family -

Staton testified that K.M.M. needed to stay with her foster family because it is " really damaging

to lose     a    really   secure attachment at      the   age   that she is at."     1 RP at 140.


            3.            Tom   Sherry –   Visitation Evaluator


            Tom      Sherry is     a counselor who was retained              by   the Department to "     give an opinion, or




regarding what is in [ K.M.M.' s] interest, for visitations and provide a recommendation with that

as   kind   of a central question."         2 RP at 225 -26. From Sherry' s first meeting with K.M.M., K.M.M.

was adamant           that   she   did   not want   any   contact with either of        her   parents.   Sherry also met with

J. M. Sherry opined that J.M. had trouble understanding where K.M.M. was coming from and why

reunification was not the next step for K.M.M.

            After meeting with the parties, Sherry recommended that any visitation be structured

around      K.M.M.' s        visits and relationships with          her   younger sisters.     Sherry did not believe that it

was realistic that K.M.M. would want to go back to her parents. And, there did not seem like there


was much of a             possibility    of reunification.       Instead, the hope was that if K.M.M. maintained a




                                                                     8
No. 45809 -8 -II



relationship with her sisters, the incidental contact with her parents may encourage K.M.M. to be

more open and      willing to interact   with   her   parents.    Sherry explained his recommendation:

                   Well,   with —the    plan    would     be that —well, one, that she should have
        ongoing contact, that she should have interactions with her siblings on a consistent
        basis. But with regards to interactions with her parents, I. thought a way to soften,
        I guess, that cut -off between her and her parents would be to have her present and
        around when parents, parent, or whichever parent was going to be having the visit,
        that she would be around when the parent came and either picked up the kids or
        where they met.

2RPat239.


        Sherry also stated that family therapy for K.M.M. and her sisters may have been necessary

to help the children adjust to their new roles as the younger sisters transitioned back to D. C. Sherry

did not recommend reunification. And, the family therapy recommendation was related to K.M.M.

maintaining her relationships with her sisters, not working toward reunification with her parents.

However, family therapy and clarification sessions could not take place if K.M.M. refused to

attend and be a willing participant.

        Sherry     recommended        that K.M.M. stay       in her   current    foster home.      Sherry' agreed with

Staton' s testimony that once a child has healed and is able to attach to some adults, it makes them

more able to attach to other adults. He testified that K.M.M.' s decision to refuse to see her parents


needed to    be   respected    because it   was       directly   tied to her    sense   of self.    And, disregarding

K.M.M.' s decision      would   be the   equivalent of      telling her   that   she    did   not matter.   When asked


what the impact of overriding K.M.M.' s decision and forcing her to go to J. M. would be, Sherry

responded:




                   Well, it   would   be harmful, detrimental.         I am trying to think of how she
        would     display   it. I am not sure if she would internalize and withdraw because I
        don' t know her that well. I don' t know how much you go there versus it would be
        an external display of like acting out on some level, a combination of the two. But


                                                            9
No. 45809 -8 -II



            I think it    would    be detrimental,         and   she would    show       it   and    experience     it.   So
            detrimental is kind of a light word. I think it would be a pretty big hit from what I
            understand of her.


2 RP at 272 -73.

            4.        K.M.M.' s Testimony

            K.M.M. testified at trial. Prior to trial, the juvenile court arranged for K.M.M.' s parents to

watch her testimony in a separate room because of K.M.M.' s fear and anxiety about seeing her

parents.         K.M.M.   also   had the juvenile      court' s comfort      dog   with       her   while she   testified.     During

her testimony, K.M.M. referred to her foster parents as " mommy and daddy" and referred to her

biological parents by their first names. 2 RP at 282.

            K.M.M. testified that there was nothing adults could do that would make her want to live

with   her biological, parents. She also testified that she missed her sisters but that she did not want


to   see   them because       they   talked    about   D. C.     and   J. M. She   stated     that "[   t]he reason why I don' t

want   to   see [   J.M.] is because I don' t       want   to have     memories of him."            2 RP at 288. She also stated


that   when       J. M. tried to   hug   her the last time       she saw   him,    she   felt " very     scared."     2 RP at 289.


K.M.M. told the juvenile             court   that   she wanted    to be   adopted "   very     much."      2 RP at 303.


            5.        Patty   Pritchard       Social Worker


            In the summer of 2012, Patty Pritchard was the social worker assigned to the case after

Richardson. When Pritchard took over the case, K.M.M. did not have any visitation because she

refused to see her parents. Pritchard prepared all parties for the " natural contacts" recommended


by Sherry. Pritchard explained the guidelines of the visit to J.M., including that K.M.M. might not

engage with him and that he could not overwhelm her.




                                                                   10
No. 45809 -8 -II



            Pritchard was at the last contact between K.M.M. and J. M. When the van arrived, K.M.M.

hid in the back of the van and did not want to see J.M. J. M. went to the van and opened the doors.

He began talking to K.M.M. and then put his hands on her. Pritchard ended the contact because

 it   was   clearly very      disturbing       to [ K.M.M.]."     2 RP    at   329.    K.M.M. was very upset about what

had happened and did not want to see J.M. again.


            At the next court hearing, the dependency court suspended the natural contact visits.

Pritchard also talked to J. M. about the incident, but he did not appear to understand why the

incident         was   disturbing       or    disruptive to K.M.M.             Pritchard testified that J. M.' s parental


deficiencies were his lack of understanding of K.M.M.' s needs, as well as, J. M.' s underlying

mental health issues.


            6.         Lisa Sinnitt —Social Worker


            Lisa Sinnitt was the original filing social worker, who was then reassigned as the family

social worker in March 2013. When Sinnitt was reassigned to the case, the dependency court had

already      suspended       visitation.        Sinnitt reached out to both Staton and Sherry to explore the

possibility       of   K.M.M. resuming           visits   with   J. M.   and   D. C.    She also talked to K.M.M. about


resuming visitation, but she could not get K.M.M. to agree to resume visitation.

            K.M.M. had a sibling visit scheduled in June 2013, but when the supervisor arrived to pick

her up, K. M. M.        refused    to   go.    Sinnitt developed a different plan for K.M.M.' s visit in July 2013.

She decided to transport K.M.M. to the visit, and the visit would take place in the community

rather than in the treatment facility where K.M.M.' s sisters were living with D.C. However, when

Sinnitt     arrived    to   pick   up K.M.M.,       she could not get      K.M.M. to       go with   her.   K.M.M.' s sibling

visits stopped after July 2013 because K.M.M. refused to go. Sinnitt testified that if a child refuses



                                                                   11
No. 45809 -8 -II



to attend a visit, the Department is not permitted to use physical force to make the child attend the

visit. The Department is also not permitted to lie or trick children to get them to go to visitation.


According to Sinnitt, the only way to get K.M.M. to go to visitation would be to physically force

her, lie to her, or trick her; none of which are allowed by the Department. 6
          Sinnitt testified that J. M.' s strengths were his desire to be a parent and, with K.M., he was


able to make progress repairing his relationship with her. However, with K.M.M., he continued

to have   a    lack   of   insight   and   understanding     as   to her    needs.    Sinnitt also testified that J.M. was


unable to parent K.M.M.:


                      In   order   to   parent someone,     there —it      is   a reciprocal   relationship. And at
          this time, we have a child who is refusing to engage in that reciprocity of that
          relationship. She is not engaged and not willing, and he has shown through his
          behavior his inability to understand where she is coming from.

3 RP at 402. Sinnitt was not aware of any services that could reestablish the relationship between

K.M.M. and J. M. And there was no opportunity to repair the relationship because K.M.M. would

not participate. For example, when Sinnitt asked K.M.M. if she wanted letters from J. M. and D. C.,


K.M.M. told Sinnitt that if she got letters she would rip them up.

          Sinnitt further testified that in order to engage in family therapy, all the parties have to be

willing participants. K.M.M. was not a willing participant. Other services that support a parent' s

interaction with the child and reunification, such as family preservation services and parent -child

interactive therapy, would not have been appropriate because these services are available only

when a child is living in, or being transitioned to, the parent' s home. When asked whether there



6 Sinnitt also arranged J.M.' s supervised visitation with K.M. From late June or early July of 2013
through August 2013, J. M. had               extended visits with        K.M.,     including    overnight visits.   However,
the   visits   were          by
                       supervised            J. M.' s   significant    other.      In September, the month before the
termination trial, J.M. began having unsupervised visits with K.M.


                                                                  12
No. 45809 -8 -II



was an earlier time when the relationship could have been repaired, Sinnitt responded that she

could not identify a specific time when that would have been possible.

        7.         Jennifer Martin —Guardian ad Litem (GAL)


        Jennifer Martin is the            assigned    GAL for K.M.M.                 Martin reported that K.M.M. had


repeatedly   questioned     why     people were not      listening     to her.       Martin testified that family therapy

was never an option in this case because J. M. and K.M.M. did not progress beyond the peripheral

or incidental contact originally recommended by Sherry.

        Sometime in 2011, K.M.M.              stated    that   she "   just   want[ s]   it   over."      4 RP   at   667.   Martin


believed that after K.M.M. made the statement, the visitation staff talked to Martin and the matter


may then have been referred to Staton.

        The juvenile      court     questioned       whether    K.M.M.' s        comment        demonstrated a " tentative


moment" where       K.M.M.     was    starting to disengage. 4 RP               at   669. And, the juvenile court asked


Martin if it   would   have been          appropriate    to attempt       reunification        or   family therapy.          Martin


responded that she did not know. There was no recommendation that family therapy would have

been   appropriate, and     J. M.   was   already    engaged     in hands -on parenting             at   that time.    Martin also

testified that neither parent was in a position to participate in family therapy in 2011, when K.M.M.

first refused to visit her parents.


         The juvenile court also asked Martin why K.M.M. reacted to her parents with fear. Martin

stated that it was likely K.M.M. reacted with fear because of the constant threat of being taken

away from the      people    she now considered          her   family. Martin had talked to K.M.M. about the

progress her parents were making and that they are trying to be good parents. According to Martin,




                                                               13
No. 45809 -8 -II



K.M.M. would listen to Martin and acknowledge what she is saying, but ultimately, Martin did

not think it mattered to K.M.M.


E.      TRIAL COURT FINDINGS


        After the fact- finding hearing, the juvenile court entered extensive findings of fact,

including:

                                                                    IX.


                   All     services       reasonably      available,      capable of correcting the parental
        deficiencies within the foreseeable future, have been offered or provided to the
        father with the exception of reunification services which if provided are no longer
        capable     of
                     providing             a   solution.      The father has remedied his own parental
        deficiencies identified           by   the State[' s] ...     petition.



                                                                    X.


        The father' s testimony was               credible.    The father' s parental deficiencies have been
        corrected. The father never              posed an abuse risk        to [ K.M.M.].         The issues the father
        may have with PTSD or anger are not deficiencies that prevented him from
        parenting [ K.M.M.].   The father was willing to enter into, to attend, make progress
        in, and complete all the services that were offered to him by the state. The absence
        of a parent/ child        relationship      today between         the   father   and [   K.M.M.] is not due to

        a parental deficiency but due to the absence of the relationship, which cannot now
        be corrected without great harm being caused to [ K.M.M.].


                                                                XII.


                   It is   not   due to   parental    deficiencies that [ K.M.M.]' s psyche got to the point
        where she would no longer tolerate or engage with visits with her biological
        parents. Through no fault of the father, [ K.M.M.] had taken the strong position that
        she did not want to engage in visitation.       In 2011, the relationship between
         K.M.M.] and her father was at a critical juncture and the provision of reunification
        therapy at that time may have prevented her from extinguishing her attachment to
        her father.


                                                                XIII.


                   As      a result of [K.M.M.]'        s refusal to attend visitation with her parents, the
        court ordered Tom Sherry to perform an evaluation on the issue of reunification


                                                                    14
No. 45809 -8 -II



          therapy. Tom Sherry concluded that there is no probability that reunification
          therapy could remedy the now severed parent[- ] child bond, the attachment bond,
          between [ K.M.M.] and [ J. M.]. Everyone has agreed and testified that there is no
          reasonable probability that reunification therapy, or any other kind of therapy, can
          remedy this       situation within          the foreseeable future.         Thus, all services reasonably
          available,           reuniting [ K.M.M.] with her father within the foreseeable
                         capable     of

          future, have been offered or provided in this case. The absence of any bond
          between [ K.M.M.] and her father cannot now be corrected.


                                                                   XIV.


                     There is no likelihood that conditions will be remedied so that [ K.M.M.]
          could    be   returned    to the father in the       near   future. The      parent[ -]   child relationship,
          the    attachment      bond,    no   longer     exists   between     these two   individuals. There is no
          service    that   is   capable of     correcting this now severed parent[             - ]child    relationship,
          this   severed attachment           bond between [ K.M.M.] and [ J.M.].


                     The lack      of   the    attachment      bond is      not   due to any    of [ J.   M.]' s   parental

          deficits. [ J. M.]'     s parental deficits have been corrected. The father has successfully
          participated in the court ordered rehabilitative services and has remedied these
          individual parental deficits. He has fully complied with substance abuse, domestic
          violence, and hands on parenting services.

                     No one had contemplated that the father would be the primary parent for
           K.M.M.]. He is          not now          the primary    parent   for his   other   daughter. K.M., along
          with    her half -sibling, K.C., has been returned to the care of the mother for more
          than a year now, and [ J.M.]               is an appropriate parent to [ K.M.].


                                                                   XV.


                     The attachment bond, the parent -child relationship that no longer exists
          between [ K.M.M.]          and [     J. M.],    cannot now      be   repaired.   To attempt reunification

          therapy    would       be detrimental to [ K.M.M.],             causing great harm to her, according to
          Tom     Sherry     and   Cory    Staton, two       experienced       therapists. [ K.M.M.]        would suffer

          emotional         derailment         of   her
                                                     and any such attempt would likely
                                                          progress,

          compromise her ability to begin to establish the other social and emotional stages
          she needs to go through, such as developing an ability for empathy. [ K.M.M.]

          herself has taken the strong position that she will not engage with her parents during
          visits and does not want to be part of that family.

CP   at   107 -09.      The juvenile court also found that termination of J. M.' s parental rights was in

K.M.M.' s best interests.




                                                                    15
No. 45809 -8 -II



            Based on its findings of fact, the juvenile court concluded that the Department had proved

all six statutory factors in RCW 13. 34.080( 1)( a) through ( f) by clear, cogent and convincing

evidence.       And, "[ b]   ecause    the    attachment       bond   no    longer   exists   between [ K.M.M.] and her father,


 J. M.] is currently        unable     to   parent [   K.M.M.]."        CP    at   112.   The juvenile court entered an order


terminating J. M.' s parental rights as to K.M.M. J.M. appeals.

                                                               ANALYSIS


            We review an order terminating parental rights to determine whether the juvenile court' s

findings of fact are supported by substantial evidence from which the trier of fact can find the

necessary facts by clear, cogent and convincing evidence. In re Dependency ofKS.C., 137 Wash. 2d
918, 925, 976 P.2d 113 ( 1999). Clear, cogent, and convincing evidence exists when the ultimate


fact   at   issue is "    highly   probable."     Id. " Substantial evidence is evidence sufficient to persuade a


fair -minded      rational person of          the truth   of   the declared        premise."    In   re   Welfare of C.B., 134 Wn.


App.    942, 953, 143 P.3d 846 ( 2006) ( citing                Bering v. Share, 106 Wash. 2d 212, 220, 721 P.2d 918

 1986),      cent.   dismissed, 479 U.S. 1050 ( 1987)).                We defer to the fact finder on issues of witness


credibility     and   the   persuasiveness of          the   evidence.        KS.C., 137 Wash. 2d at 925; In re Dependency


ofA. V.D., 62 Wn.           App.    562, 568, 815 P.2d 277 ( 1991).               Also, the juvenile court has the advantage


of having the witnesses before it, and therefore, we accord deference to the juvenile court' s

decision.       In   re   Welfare of Aschauer, 93 Wash. 2d 689, 695, 611 P.2d 1245 ( 1980).                              We review


whether       the juvenile         court' s   findings       support    its   conclusions      of    law.    In re Dependency of

Schermer, 161 Wash. 2d 927, 940, 169 P.3d 452 ( 2007).




                                                                       16
No. 45809 -8 -II



          The juvenile court may order termination of parental rights if the Department establishes

the six elements in RCW 13. 34. 180( 1)( a) through ( f) by clear, cogent, and convincing evidence.

RCW 13. 34. 180( 1) states:


          A petition seeking termination of a parent and child relationship may be filed in
          juvenile court by any party, including the supervising agency, to the dependency
          proceedings concerning that child. Such petition shall conform to the requirements
          of   RCW        13. 34. 040, shall be served upon the parties as provided in RCW
          13. 34. 070( 8),   and shall allege all of the following unless subsection ( 3) or ( 4) of
          this section applies:
                     a)      That the child has been found to be a dependent child;
                     b)      That the court has entered a dispositional order pursuant to RCW
          13. 34. 130;
                     c)      That the child has been removed or will, at the time of the hearing,
          have been removed from the custody of the parent for a period of at least six months
          pursuant to a findings of dependency;
                     d)      That the services ordered under RCW                       13. 34. 136 have been
          expressly and understandably offered or provided and all necessary services,
          reasonably available, capable of correcting the parental deficiencies within the
          foreseeable future have been expressly and understandably offered or provided;
                     e)      That there is little likelihood that conditions will be remedied so that
          the child can be returned to the parent in the near future... .


                  f)     That continuation of the parent and child relationship clearly
          diminishes the child' s prospects for early integration into a stable and permanent
          home.


The Department must also prove by a preponderance of the evidence that termination of parental

rights is in the child' s best interests. RCW 13. 34. 190( 1)( b).

A.        NECESSARY SERVICES


          J. M. argues that the Department failed to prove that all necessary services, reasonably

available, and capable of correcting parental deficiencies within the foreseeable future, have been

expressly      and   understandably   offered or provided as required             by   RCW 13. 34. 180( 1)( d).   J. M.


asserts   that the Department      failed to   provide (   1)    reunification services, ( 2)   the same services that


were offered to the foster parents, and ( 3) regular visitation with K.M.M. We disagree.



                                                                17
No. 45809 -8 -II



           In       a    dependency         proceeding,   the Department must provide all necessary services,

reasonably available, capable of remedying parental deficiencies, as well as conditions preventing

reunification.               RCW 13. 34. 180( 1)( d);   In re Welfare of C.S., 168 Wash. 2d 51, 56 n.3, 225 P.3d 953

 2010).        However, "[ w]here the record establishes that the offer of services would be futile, the


trial   court can make a                finding   that the Department has        offered all reasonable services."          In re


Welfare ofM.R.H., 145 Wash. App. 10, 25, 188 P.3d 510 ( citing In re Welfare ofFerguson, 32 Wn.

App.     865, 869 -70, 650 P.2d 1118 ( 1982), rev' d on other grounds, 98 Wash. 2d 589, 656 P.2d 503


    1983)),        review     denied 165 Wash. 2d 1009 ( 2008)              and cent.   denied, 556 U. S      1158 ( 2009).    Even


when     the Department "               inexcusably   fails" to   offer or provide      necessary     services, "   termination is


appropriate if the service would not have remedied the parent' s deficiencies in the foreseeable

future."           In   re   Dependency      of T.R., 108 Wn.     App.    149, 164, 29 P.3d 1275 ( 2001); see also In re


Welfare ofHall, 99 Wash. 2d 842, 850 -51, 664 P.2d 1245 ( 1983).

              1.             Reunification Services


              J. M. argues that the Department failed to prove that all necessary services were offered or

provided            because the Department failed to              provide     J. M.   with   reunification    services.    J. M.' s


argument is largely based on two of the juvenile court' s findings that are not supported by

substantial             evidence (     1)   the Department failed to provide reunification services at a critical


juncture           and (     2) the   dependency    court ordered    family therapy.         Because these findings are not


supported by substantial evidence, they cannot form a basis for reversing the juvenile court' s

conclusion that the Department met its burden to prove that all necessary services were expressly


7
    For clarity, " reunification             services" will refer   to   all services   that J. M.   referenced at   trial —parent

and child interactive therapy, family preservation services, reconciliation therapy, and family
therapy.


                                                                    18
No. 45809 -8 -II



or    understandably     offered    or   provided.    However, based on the facts that are supported by

substantial evidence, we hold that the Department met its burden to prove that all services


reasonably available and capable of correcting the parental deficiencies were expressly and

understandably offered and provided.


          J. M. asserts that, if the Department fails to offer services at the time that the services could


have remedied the identified parental deficiencies, the juvenile court may not terminate parental

rights.   In other words, offering the services must be futile at the time the services could have

remedied     the parenting      deficiencies. Based on this assertion, J.M. argues that the juvenile court


erred by terminating his parental rights because the Department failed to offer reunification

services at the " critical juncture" in 2011, when reunification services would have prevented the


breakdown in K.M.M.' s relationship with J. M. 4 RP at 722; CP at 108. Even assuming that J.M.' s

characterization of the futility doctrine is correct, his argument fails.8
          J. M.' s   argument   depends     on   the juvenile   court' s   findings that in 2011, " the relationship


between [ K.M.M.]        and [ J. M.]    was at a critical juncture and the provision of reunification therapy

at   that time may     have   prevented     her from extinguishing her            attachment    to [ J. M.]."   CP at 108.




8 J.M. ignores the application of the futility doctrine in cases such as Hall, 99 Wash. 2d at 851, and
T.R., 108 Wash. App. at 164. In both Hall and T.R. the courts held that services were futile because
the services would not remedy the identified parental deficiencies in the foreseeable future.
Therefore, the futility doctrine allows the juvenile court to terminate parental rights if either ( 1)
the services would have been futile when offered or ( 2) offering the services would not remedy
the   parental   deficiencies    within    the foreseeable future for the         child.    See Hall, 99 Wash. 2d at 851
 providing parenting skills training would be futile because it would not remedy parenting
deficiencies in thechild' s foreseeable future); In re Dependency of Ramquist, 52 Wash. App. 854,

861, 765 P.2d 30 ( 1988) ( "[ A] parent' s unwillingness or inability to make use of the services
provided excuses        the State from offering       extra services       that   might    have been helpful. "),   review

denied, 112 Wash. 2d 1006 ( 1989).




                                                           19
No. 45809 -8 -II



However, this finding of fact is not supported by substantial evidence.9 Here, the only indication

that there was a time in 2011 that could be potentially considered " critical" was Martin' s testimony

that, in 2011, K.M.M. made a single statement that she wanted the case to be over with. 4 RP at


667.   However, Martin' s testimony does not support the finding that this time was a " critical

juncture" as it relates to K.M.M.' s relationship with her father. -

          First, although the statement could indicate that K.M.M. wanted to be adopted by her foster

family,   it is equally     likely   that,    at   the time, she wanted to go     home.   Depending on when the

statement was made, K.M.M. continued visiting with her parents for anywhere from several

months    to   over a year after she made            the   statement.   Nothing in the record supports the finding

that there was a point in 2011, during which K.M.M.' s relationship with her father had reached a

 critical juncture."


          Second, the juvenile court specifically asked Martin if providing reunification services or

family therapy at the time K.M.M. made the statement would have prevented the situation from

deteriorating. Martin testified that she could not definitively say one way or the other, but she

could testify that at the time K.M.M. made the statement, providing reunification services was not

possible.




          Thus, even if 2011 was a " critical juncture" for the relationship between K.M.M. and J.M.,

which there is no evidence to support, reunification services could not have prevented her from


extinguishing her relationship with her father because J. M. was not in a position to participate in

reunification services at that time and reunification services were not available. Accordingly, the

juvenile    court' s   finding that "[ i] n   2011, the relationship between [ K.M.M.] and her father was at a




9 Johns. M. specifically assigns error to the juvenile court' s finding.

                                                                20
No. 45809 -8 -II



critical juncture and the provision of reunification therapy at that time may have prevented her

from extinguishing her             attachment     to her father" is   not supported    by   substantial evidence.   CP at


108 ( Finding of Fact XII).

          Based on the evidence before the juvenile court, the Department was not aware that the


relationship between K.M.M. and J.M. was a barrier to reunification until K.M.M. began refusing

visits in 2012. At that point, attempting to provide reunification services would have been futile.

All the service providers testified that reunification services were not available to the family when

K.M.M. began refusing to attend visits. Reunification services require that the child is transitioned

or being transitioned into the home, which was not the case here. And, reunification services also

require the willing participation of the participants, and K.M.M. was not willing to participate.

Therefore, even if the Department had referred K.M.M. and J.M. to reunification services when


K.M.M. began resisting and refusing visitation, the referral would have been futile because the

services were not available and K.M.M. would not have participated.

          J. M.   relies on   In   re   Termination    ofS.i,162      Wn.   App.   873, 256 P.3d 470 ( 2011).   But, S.J.


is distinguishable from this              case.    In S.J., the Department had identified the problem in the


relationship between the mother and child but had declined to offer any additional services to

address   the   issue. Id.    at    877 -78. The appellate court reversed the order terminating the mother' s


parental rights because the Department had identified a major issue preventing reunification but

chose to do nothing about it. Id. at 883. The court held that it is the Department' s, not the parent' s,

burden to ensure proper services are being provided. Id. at 883 -84. Here, the Department began

taking action to address the problems between K.M.M. and J.M. when they became aware of the

issue in 2012.       And, the Department attempted to identify the appropriate services by obtaining



                                                               21
No. 45809 -8 -II



the evaluation with Sherry. Therefore, the grounds that necessitated reversal in S.J. are not present

here.


         J.M. also argues that the Department failed to provide court ordered services because the


dependency court ordered the Department to provide reunification services and the Department

failed to do    so.      J. M.   relies on     the December 26, 2012        dependency   review order   that   states: "   The


father will participate in family therapy with Thomas Sherry with .Clear Creek Psychological

Associates to       address      issues   with visitation."    CP   at   334 ( Ex. 14). The Department argues that this


provision refers to participation in the evaluation with Sherry. This is reasonable considering that

Sherry never recommended that J.M. engage in family therapy with K.M.M.

         Moreover, in August 2013, the dependency court expressly refused to order the Department

to   offer or provide        family therapy. And, when the dependency court explicitly denied J.M.' s

request for reunification services, the services were no longer court ordered for the purposes of the


Department proving RCW 13. 34. 180( 1)( d). See RCW 13. 34. 180( 1)( d) ( requiring                      the Department

to prove that all " services ordered under RCW 13. 34. 136" were offered or provided and that all


necessary     services were offered and provided).                  Thus, J. M.' s claim that the Department did not


prove that all necessary services were offered or provided because reunification services were not

provided fails.


         2.           Services Provided Only To Foster Parents

         J. M. argues that the Department failed to prove that all necessary services were offered or

provided      because K.M.M.' s foster               parents received services     that he did not.   Specifically, J. M.

argues that the foster parents were provided with " attachment and bonding services" while J.M.

was not.      Br.   of   Appellant        at   17.   But the foster parents were not provided with attachment and




                                                                 22
No. 45809 -8 -II



bonding     services —        they necessarily participated in K.M.M.' s therapy because they were her

caregivers.       Therefore, we hold that there was no service provided to the foster parents that the


Department subsequently failed to offer or provide to J.M.

          J.M. relies on In re Welfare ofC.S., 168 Wash. 2d 51, to assert that the juvenile court may not
order termination of parental rights if the parent has not been provided with every service provided

to the foster parents. But, J. M.' s assertion is incorrect. In C.S., the foster mother received training

for handling the child' s behavioral issues but the mother did not receive the same training. -Id. at

55 -56.    The juvenile court terminated the mother' s rights because of her inability to effectively

manage     the    child' s    behavioral issues.    Id.   at   55.    Our Supreme Court did not reverse the order


terminating the mother' s rights because the foster mother received a service she did not; the court

reversed the order because the training was a necessary service the Department failed to offer or

provide.     Id.   at   56.    Under C.S. the relevant inquiry is still whether the Department offered or

provided all necessary services.


          As to K.M.M.' s therapy, there was no service that could have been provided to J. M.

K.M.M.' s individual           therapy   was   just that —an individual         service provided   to the child.   To the


extent    that   participation     in K.M.M.' s therapy         can   be   characterized as "
                                                                                                attachment and bonding

services,"       that   is   addressed   above   regarding      reunification     services.     Br. of Appellant at 17.


Otherwise, the fact that J. M. did not participate in K.M.M.' s therapy is not relevant to determining

whether the Department met its burden to prove that all necessary services were offered or

provided because participation in a child' s individual therapy is not a service for the parent. Thus,

J. M.' s claim that the Department did not prove that all necessary services were offered or provided

because K.M.M.' s foster parents received services that he did not fails.




                                                                23
No. 45809 -8 -II



          3.        Visitation


          Finally, J.M. alleges that the Department failed to provide him with a necessary service

because he was not provided with regular visitation. J.M.' s argument regarding visitation fails for

three   reasons: (   1)   visitation is   not a service    that the Department      is   required   to   provide, (   2) the


dependency        court suspended visits      because     of   the harm to K.M.M.,       and ( 3) ordering continued

visitation would have been futile and harmful to K.M.M.


                    a.    Visitation is not a service


          Washington courts have held that visitation is not a service for the purposes of proving

RCW 13. 34. 180( 1)( d).         In re Dependency of T.H., 139 Wash. App. 784, 791 -92, 162 P.3d 1141,

review    denied, 162 Wash. 2d 1001 ( 2007). J. M. acknowledges that, under the current law, visitation


is not a service that the Department is required to provide to meet its burden under RCW

13. 34. 180( 1)( d). However, J.M. argues that because of the amendments to federal law, we should


overturn the holding in T.H. and hold that visitation is a service. We decline to do so.

          Under federal law, time -limited              family    reunification   services   include "[    s] ervices   and




activities     designed to facilitate     access   to and visitation of children      by   parents and siblings."        42
U.S. C. § 629a( a)( 7)( B)( vii).     RCW 13. 34.025( 2)( a) adopts the definition of time -limited family

reunification services        from 42 U.S. C. § 629a.           Therefore, J.M. argues, if visitation is a service


under the federal definition of time -limited family reunification service, visitation is a service for

the     purpose    of     RCW    13. 34. 180( 1)( d).     But, under the plain           language of 42 U.S. C. §


629a( a)( 7)( B)( vii),    visitation is not a service under the definition of time -limited family

reunification services.




                                                               24
No. 45809 -8 -II


        Whether 42 U.S. C. §           629a( a)( 7)( B)( vii) includes visitation in the definition of time -limited


family reunification services is a question of statutory interpretation. We review issues of statutory

interpretation de   novo.     In   re   Interest of JR.,        156 Wash. App. 9, 15, 230 P.3d 1087, review denied,

170 Wash. 2d 1006 ( 2010).          The purpose of statutory interpretation is to determine and give effect to .

the legislature' s intent. Id.


        We begin       with   examining the           plain    language   of   the   statute.   State     v.    K.L.B., 180 Wash. 2d
735, 739, 328 P.3d 886 ( 2014). "            If the statute is unambiguous, meaning it is subject to only one

reasonable    interpretation,      our   inquiry      ends."    Id. We determine the plain language of the statute


from the ordinary meaning of the language, the general context of the statute, the related

provisions, and    the statutory        scheme as a whole.             State v. Bays, 90 Wash. App. 731, 735, 954 P.2d
301 ( 1998).    We give effect to all the language in the statute and do not render any portion

meaningless or superfluous.              State   v.   J.P., 149 Wash. 2d 444, 450, 69 P.3d 318 ( 2003).                   We avoid


interpretations that produce absurd results because we presume that the legislature did not intend

an absurd result. Id.


        The    plain   language         of   42 U.S. C. §      629a( a)( 7)( B)( vii)    states that time -limited family

reunification    services     include "[ s] ervices and activities designed to facilitate access to and


visitation of children      by   parents      and siblings."       If "service"       means "    visitation" then the statute


would require visitation designed to facilitate visitation. Interpreting the word " services" to mean

visitation renders the remaining language in the statute superfluous because if visitation was a

service, services would not be required to facilitate visitation.


        We     presume   that the legislative           body '    means     exactly     what    it   says. "'    State v. Delgado,


148 Wash. 2d 723, 727, 63 P.3d 792 ( 2003) (                    quoting Davis v. Dep' t of Licensing, 137 Wash. 2d 957,



                                                                  25
No. 45809 -8 -II



964, 977 P.2d 554 ( 1999)).               The legislative body did not say that time -limited family reunification

services   includes          visitation;    it   said services must           facilitate   visitation.   Thus, we assume that the


legislative body meant services to facilitate visitation, not that services is visitation.

         Under the           plain   language      of   42 U.S. C. § 629a( a)( 7)( B)( vii), visitation is not a time -limited


family reunification service. Therefore, the amendments to federal law do not require us to reverse

the decision          in T.H.        Visitation is not a service for the purpose of determining whether the

Department met its burden to prove that all necessary services, reasonably available, capable of

remedying parental deficiencies were expressly and understandably offered or provided under

RCW 13. 34. 180( 1)( d).

                       b.     Visitation suspended


          Furthermore, even if we determined that visitation could be considered a service, the


Department did not fail to provide visitation because the dependency court suspended visitation

based    on   the     harm to K.M.M.               J. M. argues that the Department improperly failed to provide

visitation because "[            v] isitation     during dependency is              not    just   a   service   but    a right."   Br. of


Appellant        at   19.    J. M.   supports     this   assertion      by    citing to RCW 13. 34. 136( 2)( b)( ii). But RCW


13. 34. 136( 2)( b)( ii) does not create an inviolable right as J. M. seems to suggest.


          Under RCW 13. 34. 136( 2)( b)( ii)(A) visitation is only the right of the family " in cases in

which visitation            is in the best interests       of   the   child."   The   statute provides     that "[ v] isitation    may be

limited or denied only if the court determines that such limitation or denial is necessary to protect

the   child' s    health, safety,         or welfare."       RCW 13. 34. 136( 2)( b)( ii)(C).             And, the statute prohibits


limiting      visitation       as    a   sanction   for failure to comply              with    court     orders   or   services.    RCW


13. 34. 136( 2)( b)( ii)(B). Therefore, J. M. has a right to visitation if (1) visitation is in K.M.M.' s best




                                                                         26
No. 45809 -8 -II



interests, ( 2)   visitation is not a risk to K.M.M.' s health, safety, or welfare, and ( 3) any limitation

on visitation is not a sanction for failure to comply with court orders or services. In this case, J.M.

had no " right" to visitation under RCW 13. 34. 136( 2)( b)( ii)(A).


         In December 2012, the dependency court suspended J. M.' s visitation with K.M.M. based

on its finding that visitation posed a risk to K.M.M.' s welfare. The court' s decision came after the

first incidental /natural contact visit with K.M.M. in which J. M. disregarded the guidelines for the

contact and physically touched K.M.M. while she was hiding in the back of the transportation van.

Because the dependency court found that visitation was a risk to K.M.M.' s welfare, it could

suspend    visitation     under    RCW 13. 34. 136( 2)( b)( ii).   When the dependency court suspended

visitation, J. M. had no right to visitation and the Department was not required to provide visitation.


Even if visitation is considered a service for the purposes of RCW 13. 34. 180( 1)( d), the Department

did not fail to offer or provide visitation after the dependency court suspended visitation.

                    c.   Visitation futile


         Finally, even if we consider visitation to be a service and the dependency court reinstated

the   visitation,    visitation    would     have been futile.     It is undisputed that after the failed


incidental /natural      contact   visitation   between K.M. M.    and   J.M.,   K.M.M. refused to have any

contact with her parents. Sinnitt testified that in order to get K.M.M. to visitation with her parents,

the Department would have had to use physical force, lie to K.M.M., or trick K.M.M. And, Sinnitt

testified that the Department is not permitted to do any of those things to compel a child to attend

visitation.   Therefore, while the Department could have asked the dependency court to reinstate

visitation, and assuming the dependency court agreed, it would not have mattered because the




                                                          27
No. 45809 -8 -II



Department could not make K.M.M. actually attend or participate in the visitation. Accordingly,

reinstating visitation would have been futile.

B.       CURRENT UNFITNESS


         Due process requires that a parent be currently unfit in order for the juvenile court to

terminate     his   or   her   parental rights.   In   re   Welfare ofA. B. (A. B. I), 168 Wash. 2d 908, 920, 232 P.3d
1104 ( 2010).       When the juvenile court expressly makes such a finding, the parent' s due process

right is not at issue. Id. at 921.


         J. M. .argues that the juvenile court violated his right to due process by terminating his

parental rights without making a finding that he was currently unfit to parent. J.M. contends that

this   case   is indistinguishable from A. B. I, 168 Wash. 2d 908.                     Specifically, J.M. contends that the

juvenile court failed to make an express finding of unfitness and the record before this court does

not support an implied finding of unfitness because the juvenile court found he was a fit parent.

Here, by finding that J.M. was unable to parent K.M.M., the juvenile court made an express finding

of unfitness. Accordingly, we hold that the juvenile court did not violate J.M.' s right to due process

by terminating his parental rights without finding that he was currently unfit.

         In its order, the juvenile court expressly found that " the attachment bond no longer exists

between [ K.M.M.]          and    her father [ J. M.] is currently    unable   to   parent [ K.M. M.]."   CP at 112. Thus,


whether the juvenile court made an express finding of unfitness depends on whether " currently

unable   to parent"       is the   equivalent of   currently     unfit.   In In   re   Welfare of A. B. ( A. B. II), 181 Wash.
28
No. 45809 -8 -II



App. 45, 323 P.3d 1062 ( 2014), we applied a definition of current unfitness which provides helpful
guidance here. We explained:


            To meet its burden to prove current unfitness in a termination proceeding, DSHS is
            required to prove that the parent' s parenting deficiencies prevent the parent from
            providing the child with " basic nurture, health, or safety" by clear, cogent, and
            convincing evidence.          See RCW 13. 34.020; see also generally former RCW
            13. 34. 180( 1)( e)( ii) (parent has a condition that " render[ s] the parent incapable of

            providing proper care for the child for extended periods of time or for periods of
            time that present a risk of imminent harm to the child ").


Id.   at   61.     We went on to cite the definitions of unfitness previously articulated by our Supreme

Court in In         re   Custody   of B. M.H., 179 Wash. 2d 224, 236, 315 P.3d 470 ( 2013) ( " A parent is unfit if


he    or she cannot meet a child' s           basic    needs "), and   Aschauer, 93 Wash. 2d    at   694 ( "[ the mother] lacks


the necessary capacity for giving               parental care ").      A.B. 11, 181 Wash. App. at 61 n.2.

             Throughout the analysis in A. B. II, we noted that the Department failed to prove the mother


was unfit because it failed to prove that her parenting deficiencies rendered her unable to care for

her child. For example, we held that there was not sufficient evidence to allow the juvenile court

to find that the mother was " unable to perceive the dangers that [ domestic violence] poses to her

child," or        that the     mother was " unable       to effectively   communicate with [the child]."       A. B. II, 181


Wn.        App.    at    63.   Finally, we stated that the Department did not prove that the mother was unfit

because " it is          not   highly   probable ...     that [ the mother] would be unable to provide for his basic


needs."          Id. at 64.


             A.B. II demonstrates that the definition of current unfitness encompasses many words and

expressions,            including " prevent," " cannot," "     lack,"   and " unable."   Id. at 62- 63. As the analysis in


A. B. II demonstrates, the Department must prove that a parent is unable to provide for the basic




                                                                  29
No. 45809 -8 -II



needs of the child in order to prove that the parent is currently unfit. Id. at 63. Therefore, it follows

that if the parent is unable to parent, the parent is unfit.

        Here, the juvenile    court   found that J. M. is   unable    to   parent   K.M.M. There is a complete


lack of relationship between K.M.M. and J. M. The condition is more than K.M.M. simply refusing

to see J. M. K.M.M. suffers from fear when forced to engage with J.M. Staton and Sherry testified

that K.M.M.' s identity is tied to her foster family, and severing her from her foster family will

cause   harm to her   and prevent     her   normal   development.       And, Sherry testified that overriding

K.M.M.' s decision    will   damage her     sense of self and      be very detrimental to her. The witnesses


agreed that reunification is not an option at this point and there are no services that can repair the


relationship between K.M.M. and J.M. such that J. M. would be able to parent K.M.M. At the time

of the termination trial, there existed a condition preventing reunification that was not likely to be

remedied in the foreseeable future. See RCW 13. 34. 180( 1)( e).


         The juvenile court' s finding that J.M. is unable to parent K.M.M. is qualitatively the same

as a finding that J.M. is currently unfit to parent K.M.M. Therefore, we conclude that the juvenile

court   expressly found that J. M.      was   currently   unfit.     Accordingly, the juvenile court' s order

terminating J. M.' s parental rights did not violate J. M.' s right to due process by failing to find that

J.M. is currently unfit.

                                               CONCLUSION


         The Department met its burden to prove that all necessary services were expressly and

understandably     offered   or   provided.     And, the juvenile court complied with due process




                                                       30
No. 45809 -8 -II



requirements   by   expressly   finding   that J. M.   was   currently   unfit   to   parent   K.M.M.   Accordingly,

we affirm the juvenile court' s order terminating J. M.' s parental rights.




 We concur:




                    Johanson, C. J.




                                                         31